Case 1:18-cv-10933-RA Document 18-2 Filed 12/17/18 Page 1 of 15

powers under Judiciary Law 2b-3, which cannot be legally or lawfully used to take
any action that could affect the Final Disposition. ANNEX 3 contains a record of

the Father’s complaint to Respondent Fasanya’s supervisor of this illegal conduct.

This court has an obligation to enforce its orders and, based on the
circumstances present in this case, this court can—and should—grant a default
order of custody because the mother has failed to file an opposition to the Father’s
May 10, 2017 motion and otherwise engaged in contemptuous conduct. She has
committing perjury in order to exclude the Father from his daughter’s live and
hence, he is entitled to a change in custody. As clearly set forth in Father’s May 10,

2017 motion.

No previous application has been made to this or any other Court in

connection with the issues raised herein. I certify that the present application is not

J An fy MOA ge soe

MANUEL P. ASENSIO
Father-Defendant

frivolous.

October 10, 2017

14
Case 1:18-cv-10933-RA Document 18-2 Filed 12/17/18 Page 2 of 15

MOTION SEQUENCE NUMBER 3

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK, MATRIMONIAL PART

 

x
EMILIE BOSAK

Plaintiff-Defendant, INDEX NO. 300417/2011

-against-
. VERIFICATION

MANUEL P. ASENSIO,

Defendant-Plaintiff.

x

 

VERIFICATION OF MCTION SEEKING DEFAULT

STATE OF NEW YORK )
) ss:
COUNTY OF NEW YORK _ )

I, Manuel P. Asensio, swear that I am the Defendant-Plaintiff in the above captioned
matter that I am fully familiar with the facts and record of this action that the
statements. I made in support that the Defendant-Plaintiff’s Notice of Motion for
a default custody judgement captioned matter of the and Affidavit in Support of
the motion to default, both dated October 10, 2017, are complete and true to the
best of my own personal knowledge, except as to matters stated upon information
and belief.and on those matters I swear solemnly that I believe them to be true.

I do ¥o swear:

(La

Manuel P. Asensio
Defendant-Plaintiff

 

he 10th Day of October 2017

 
 
 

 

May Public
OUR C2 CAC OE SUE & 6

hed ln We Yo by Fe Joe 2
dad (eal tt 7 eines ff S, 207
Case 1:18-cv-10933-RA Document 18-2 Filed 12/17/18 Page 3 of 15

MOTION SEQUENCE NUMBER 3

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK, MATRIMONIAL PART

 

 

x
EMILIE BOSAK

Plaintiff-Defendant, INDEX NO. 300417/2011

-against-
AFFIDAVIT OF SERVICE

MANUEL P. ASENSIO,

Defendant-Plaintiff.

x

 

STATE OF NEW YORK _)
) ss:
COUNTY OF NEW YORK. )

I, Antonio Toriola, the undersigned server and mailer, being of sound mind and
under no duress, do hereby, attest and affirm that the following facts are true and
- correct. I am over 18 years of age and that on Wednesday, October 11, 2017
that I physically served a copy of the Defendant-Plantiff’s Notice of Motion for
a default custody judgement and an Affidavit in Support dated October 10, 2017
on Emilie Bosak at her residence located at 355 East 72st Street, Apartment 17C,
New York, NY 10021 by hand delivery to her doorman and by placing a copy of
the Notice and its Affidavit in the U.S. Mail addressed: to this same residential
address and being duly sworn, say this statement is complete and true to the best of
my own personal knowledge, except as to matters stated upon information and belief
and on those matters I swear solemnly that I believe them to be true.

 

 

. v e .
Antonio Torialo

Sworn to efore me this the.|2th Day of October 2017

 

Notéry Public
fag 1s lias on fy OL CA COP SYPE
Gal. reel Pa Yack County 1

| COM M65 S100 ek f1es Wohl €, A017
Case 1:18-cv-10933-RA Document 18-2 Filed 12/17/18 Page 4 of 15

ANNEX 1
Case 1:18-cv-10933-RA Document 18-2 Filed 12/17/18 Page 5 of 15

MOTION SEQUENCE NUMBER

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK, MATRIMONIAL PART

 

 

x
EMILIE BOSAK
Plaintiff, INDEX NO.
300417/2011
-against-

 

_NOTICE OF MOTION

MANUEL P. ASENSIO, aL

vate ane Mebane

Defendant.

-
3. cg
_

 

CLERK'S
INITIALS

STMFEIOS NEW YORK

Aig
ov 14

 

    

 

  

PLEASE TAKE NOTICE that upon the

P. Asensio, dated and sworn to on September 21, 2017, and all of the papers
and proceedings had herein, the undersigned will move this Court, at the
Motion Support Office at the Courthouse located at 60 Centre Street, Room
130, on October 5, 2017 at 9:30 o’clock in the forenoon of that day, or as
soon thereafter as counsel can be heard for an order granting the following:
(a) Acknowledge the transfer of Asensio v. Bosak, Family Court of the
State of New York, County of New York, Docket Number V-43839-
13/13A to New York County Supreme Court; and
(b) Recognize the Plaintiff Mother’s leading central Besrondent role in

two Prohibition Petitions filed in New York County Supreme Court

‘1
(d)

Case 1:18-cv-10933-RA Document 18-2 Filed 12/17/18 Page 6 of 15

|

under Index Numbers 155883/2017 concerning Richard Spitzer and
under Index Number 156692/2017 concerning Carmen Restivo
against New York County Family Court Judge Adetokunbo O.
Fasanya; and

(c) Address the grave problems caused by the Plaintiff Mother’s filing of
a false sworn affidavit in support of an Emergency Suspension of the
Defendant’s [“Father”] custody on January 15, 2016 and her collusion
with Richard Spitzer to deprived the Father of custody Eva Asensio,
his daughter, and Eva of her lifelong recreational activities, family
ties, cultural and political routines, and importantly her religious and
academic programs; and
To avoid any use of judicial appointees and forge an understanding
with the Mother [if the court is unwilling to make order against
Mother] of her duties and responsibilities to cease her abuse of the
divorce system against the child and Father; and
To change legal custody for her use of the Child in her collusion with
Richard Spitzer in the event the Mother refuses to acknowledge the
seriousness of her wrongdoing with Richard Spitzer and grant the
Father a majority of parenting time and sole decision-making

authority as to matters concerning the Child’s health, religion and
(f)

(g)

Case 1:18-cv-10933-RA Document 18-2 Filed 12/17/18 Page 7 of 15

education in the event that the mother refuses to relent her abuse of
the divorce system; and

to acknowledge the concerns raised by the Mother’s “glorification of
sluts” attitude, the dangers to the child of her more affluent, moneyed
spouse status along with the indiscriminate sex biases in the Divorce
system to make it impossible to modulate the Mother’s behavior, her
association with persons focused on sexually-related and drug and
alcohol recreation and non-productive endeavors, abuses that have
contributed to her ability to lower herself to collude with Richard
Spitzer and not be a concerned parent and a trustworthy custodial
parent; and

to consider a temporary suspension of the Plaintiff from contact with
the Child in light of the Plaintiffs material interference with
Defendant’s relationship with the Child and Plaintiff's lascivious,
solipsistic and meretricious lifestyle that has negatively affected the

Child’s welfare, and

such other and further relief as this Court deems just and proper.

Pursuant to CPLR Section 2214(b), answering affidavits, if any, are required

to be served upon the undersigned at least seven days before the return date

of this motion.
Case 1:18-cv-10933-RA Document 18-2 Filed 12/17/18 Page 8 of 15

Dated: New York, New York
September 21, 2017

I a, the above is Yon, motion:

 

Mantel P. dnl.
Cross Plaintiff/Defendant.
400 East 54" Street, Apartment 29B
New York, New York 10022
917-515-5200
STATE OF NEW YORK )
) ss:
COUNTY OF NEW YORK __ )

- Sworn to before me this the 21" day of September 2017

Muth. VSB — sr ERR
) MATTHEW EDWARD BEATUS

Notary Public, State of New York
Notary Public 1 No. 02886299565

Quallfied in New York County
TO: Emilie Marie Bosak Commission Expires March 24, 2018

355 East 72st Street, Apartment 17C
New York, NY 10021
(917) 579-1413 emilie.bosak@gmail.com

 

 

i,
Py

 

 

 

Hon. Adetokunbo O. Fasanya

60 Lafayette Street, Part 5, 10" Floor

New York, NY 10013 New York County Family Court
(646) 386-5285 bdewire@nycourts.gov
Case 1:18-cv-10933-RA Document 18-2 Filed 12/17/18 Page 9 of 15

MOTION SEQUENCE NUMBER 2

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK, MATRIMONIAL PART

 

 

x
EMILIE BOSAK
Plaintiff, INDEX NO. 300417/2011
-against-
AFFIDAVIT IN SUPPORT OF
MOTION
MANUEL P. ASENSIO,
Defendant.
- x

 

STATE OF NEW YORK )
) ss:
COUNTY OF NEW YORK _ )

MANUEL P. ASENSIO, being duly sworn, deposes and says:

1. I am the Defendant in the above referenced matter. I am fully familiar with
the facts and documents of this action. I make this affidavit from personal knowledge
under pain of perjury. I submit the within affidavit in support my Notice of Motion
sworn to on September 21, 2017 on Motion Sequence 2 to address the Honorable
Justice Laura Drager’s Supreme Court Decision and Order entered from the bench
on June 26", 2017, a transcription of the Court’s ruling is attached as Exhibit 1, and
to seeks the relief sought therein. This motion seeks relief from the Supreme Court

Matrimonial Part of the extraordinary irregularities occurring in New York County

1
Case 1:18-cv-10933-RA Document 18-2 Filed 12/17/18 Page 10 of 15

Family Court. Judge Adetokunbo O. Fasanya has created extremely dangerous
conditions in his courtroom in the matters captioned Asensio v. Bosak, Family Court
of the State of New York, County of New York, Docket Number V-43839-13/13A

_ and Bosak v. Asensio Docket Number V-38917-15/15A [“Family Court Cases”’].

2. Irecently filed two Special Proceeding under Article 78 in New York County
Supreme Court under Index Numbers 155883/2017 and Index Number
156692/2017. Motion Sequence 2 in the Index Number 155833/2017 seeks to
consolidate the Family Court Cases into Supreme Court. The Petitions and Motion
Sequence Number 2 are available online. The Petitions pertain to Judge Fasanya’s
conscious wrongdoing in colluding with Carmen Restivo and Richard Spitzer. The
collusion involves Judge Fasanya’s deliberate and malicious collaboration with the
Mother to retaliate against the Father. The motive is to punishment for seeking
redress from the Mother’s material interferences and egregious parenting. The relief
is sought in the first-in-time 2013 action captioned Asensio v. Bosak, Family Court
of the State of New York, County of New York, Docket Number V-43839-13/13A.
I have attempt to obtain a stay against Judge Fasanya proceeding in Bosak v. Asensto

Docket Number V-38917-15/15A.
Case 1:18-cv-10933-RA Document 18-2 Filed 12/17/18 Page 11 of 15

Bs Judge Fasanya granted my application for him to surrender jurisdiction of
Asensio v. Bosak, Family Court of the State of New York, County of New York,
Docket Number V-43839-13/13A and to not compel me to appear in his courtroom.
I have been advised by James Cooney the New York State Assistant Attorney who
represents Judge Fasanya that he served a subpoena on the Family Court to transfer
the Court’s file under Asensio v. Bosak, Family Court of the State of New York,
County of New York, Docket Number V-43839-13/13A to New York County

Supreme Court.

4. On June 26, 2017, Judge Drager presided over an on-the-record inquest under
“Motion Sequence Number 1 into what had happen in the case since she had declared
the Stipulation on April 30, 2013 and entered the Judgment of Divorce on August
- 2013. Judge Drager did allow my attorney, Mitch Cantor, to reply. I asked to be
allowed to speak and was denied. Judge Drager adjourned until after lunch. When
we reconvened, Judge Drager had spoken to some one that told her Judge Fasanya's
canned story about me being at fault for his deliberate calendaring 100% one-sided

orders since 2013 and made the ruling attached as Exhibit 1.

5. I fully realized the extent to which Judge Fasanya had entrapped me in a delay

and create fees endless loop on July 2014 when he actually admitted on the record

3
Case 1:18-cv-10933-RA Document 18-2 Filed 12/17/18 Page 12 of 15

knowing that AFC Carmen Restivo and Susan Moss committed a fraud on the court,
which is also on the record, on May 2014. He did nothing about it. He is now
shamelessly denying it happened. The information that Judge Drager received did
not contain the fact that in FOUR YEARS all Judge Fasanya haa Sioa done is
appoint Ms. Restivo in a on the spot Sua Sponte by Susan Moss. He appointed Ms.
Restivo without hearing my refusal to consent and notice to withdraw and
objections, refused to allow discovery or hold a hearing on financials and cepentedly
sequenced Ms. Restivo's fees motion after fee motion. He did absolutely nothing else
for four year but order a custody trial in my favor on November 2014 and suspended
me in January 2016. Suffice to say that Judge Fasanya authorized Ms. Restivo to

churn over 80% of her fees.

6. The most important and astonishing fact is that in four years Judge Fasanya
has Sua Sponte CHANGED HIS OWN DECISION ON MOTIONS TO
DISMISS AND TRIAL MATTERS 13 TIMES. Going for order that I have the
first in time privilege and the right to sever and sequencing the trial by individual
violation petitions to marking them all withdrawn. The setting of trial was
meaningless because I did not consent and never consented to any fees. However,
he refused to commence a trial and focused only fees for four years. He will say
differently. I the full record shows the truth. He did use 10 minutes to take Ms.

Bosak's testimony about the incident that he used to suspend me 22 months ago. This

4
Case 1:18-cv-10933-RA Document 18-2 Filed 12/17/18 Page 13 of 15

was back on March 13, 2016. Embarrassingly the judge agreed to strike Ms. Bosak's
entire account of the allegation he had used to enter the suspension. Proving he had
to suspend me without evidence and that Ms. Bosak had filed a false affidavit. This

did not phase the judge one bit.

7. To answer Judge Drager and to address the problem I filed two Article 78
Petitions. These Petitions and their exhibits, and the documents filed in support of
discovery demands tell a gruesome story of Judge Fasanya's conscious wrong
doings. I live for my family life. I have sacrificed my career to defend my custody
rights to raise my daughter to practice her life-long Judeo Christian faith and strive
to achieve her highest academic accomplishment and prepare herself for a
productive life guided by principals of hard work and spiritual fellowship. It is
utterly intolerable for Judge Fasanya to have done this to Eva simply because I did
not consent and challenged his authority to charge parents fees. He could simply
have allowed me to withdraw not create this extraordinary mess in a private life
single handedly and then create a bigger mess with the use of a suspension as

punishment for not consenting to his capricious AFC fees.

8. Judge Drager must know some of the tactics used in Family Court to punish

non-custodial parents who dare defend their rights. The moneyed Ms. Bosak's loose
Case 1:18-cv-10933-RA Document 18-2 Filed 12/17/18 Page 14 of 15

parenting and use of drug and alcohol and sexual exhibition have drastically
increased since a Drager entered her judgment. No discovery is necessary. It is
fully chronicled on social media and her passports. She had embroiled the child and
father in vile and vicious litigation with hogwash. Judge Fasayna's deliberate and
malicious collision with Restivo and then Richard Spitzer is fully documented in the
Petitions. These cannot be used to excuse the mother who deliberately and
connate worked with Ms. Moss to stage everything for the willing judge's

consumption.

9. The mother has used her towering status as the free cash flow moneyed spouse
to purchase the influence of Susan Moss on a star-crossed brand new family court
judge who quickly became the subject of complaints because of his anger problem.
Whether due to those complaints or others reasons detailed online or simply because
he was a low man on the totem pole, Judge Fasanya ended up in juvenile delinquency

and so did my unknowing daughter.

10. I pray for mercy for my daughter. My physical and emotional resources
drained with no financial resources left after the back-to-back divorce case and the
FINRA bar forced me to plead for mercy. Judge Fasanya will stop at nothing. The
shallow Ms. Bosak is incapable of empathy or understanding the responsibly of

parenting. Judge Fasanya's malicious acts have the effect of steroids on Ms. Bosak's
Case 1:18-cv-10933-RA Document 18-2 Filed 12/17/18 Page 15 of 15
|

self-absorbed ego. I am willing to cooperate with Judge Drager or a newly assigned
Justice in the Supreme Court's Matrimonial Part to stop the endless fees. Anything
would be more acceptable than continuing to suffer under a reckless Family Court
judge who has no interest in limits of judicial intervention in a child's family life or
law or facts, a very different set of moral apprehensions than those I pray for my

daughter to guide her.

11. Ihave not made an application for the relief sought in the Notice of Motion

sworn to on September 21, 2017 on Motion Sequence 2 previous or with any other

Zh tome dave

MANUEL P. ASENSIO

Court.

Sworn to before me this
21% day of September 2017

agit. Ee

Notary Public

 

MATTHEW EDWARD BEATUS
Notary Public, State of New York
No. 02BE6299565
Qualified in New York County
Commission Expires March 24, 2018

 

PP POP

 

 
